TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00248-CV


Michelle Thomas, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 212,846-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

		This is an accelerated appeal from an order terminating the parental rights of
Michelle L. Thomas, to her minor children, Kv.T. and Ks.T., and also terminating the parental rights
of Jermaine Buchanan as to Kv.T. and Terrell Rigmadon as to Ks.T. as the alleged biological fathers. 
Thomas's court-appointed attorney filed an Anders brief containing a professional evaluation of
the record and demonstrating that there are no arguable grounds to be advanced on appeal.  See
Anders v. California, 386 U.S. 738, 744 (1967).  Counsel concludes that the appeal is without merit. 
The brief meets the requirements of Anders.  See Taylor v. Texas Dep't of Protective & Regulatory
Servs., 160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005, pet. denied) (applying Anders procedure
in appeal from termination of parental rights).
		A copy of counsel's brief was delivered to Thomas, who was advised of her right to
examine the record and to file a pro se brief.  No pro se brief has been filed.  After reviewing the
record, we have found nothing that would arguably support an appeal, and we agree that the appeal
is frivolous and without merit.  The judgment of the trial court is therefore affirmed.  We further
grant counsel's motion to withdraw as attorney.


					__________________________________________
 	Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   October 31, 2007